In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00050-CR



         CURTIS DOYS RUST, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 31801




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Court reporter Julie Vrooman recorded the trial court proceedings in appellate cause

number 06-18-00050-CR, styled Curtis Doys Rust, Jr. v. The State of Texas, trial court cause

number 31801 in the 354th Judicial District Court of Hunt County, Texas. The reporter’s record

was originally due in this matter on July 9, 2018. That deadline was extended twice by this Court,

on Vrooman’s motions, resulting in the most recent due date of August 29, 2018. Although we

warned Vrooman that additional requests to extend the filing deadline would not be granted, absent

extraordinary circumstances, she has nonetheless filed a third request for an extension of the filing

deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        We, therefore, order Vrooman to file the reporter’s record in cause number 06-18-00050-

CR, styled Curtis Doys Rust, Jr. v. The State of Texas, trial court cause number 31801 in the 354th

Judicial District Court of Hunt County, Texas, to be received no later than Friday, September 28,

2018.




                                                 2
        If the reporter’s record is not received by September 28, we warn Vrooman that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.

        IT IS SO ORDERED.

                                               BY THE COURT


Date: September 11, 2018




                                                 3